DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendment
	The amendment filed on June 24, 2022 has been entered.  Applicant has: amended claims 27-28 and 36; cancelled claims 29-33 and 35; and added claims 47-52.  Claims 27-28, 34, 36 and 47-52 are now pending, have been examined and currently stand rejected.
Claim Objections
	Claims 50 and 52 are objected to for the following informalities:
	Claim 50 recites, in part, “wherein a plurality of contents of one of more transactions are encrypted.” As best understood this limitation should recite “wherein a plurality of contents of one [[of]] or more transactions are encrypted.”
	Claim 52 recites, in part, “wherein the server-side functionality is configured to provide write access to a corresponding storage associated the plurality of nodes.”  As best understood this limitation should recite “wherein the server-side functionality is configured to provide write access to a corresponding storage associated with the plurality of nodes.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 47 and 51 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.	Claim 47 recites, in part, “wherein the plurality of contents of one or more broadcasted transactions in encrypted form are decryptable and observable by a secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network, wherein the secondary subset of the one or more other nodes comprises the subset of the one or more other nodes, and wherein the plurality of contents of the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network.”  Examiner has reviewed applicant’s disclosure and is unable to find support for these limitations.  Applicant’s specification only mentions encrypting/encryption one time.  There the specification states that “a transaction (or transactions) can include a message (or messages/communications) from one node in the network to some or all other nodes within the network. […]. In some embodiments the messages can be encrypted.”  Specification [0020].  Applicant’s disclosure is completely silent with respect to the decrypting and observing of the contents of one or more broadcasted transactions in encrypted form.  In fact, the disclosure never mentions the decrypting of any type of data/information.  The disclosure also fails to provide any description as to who may (e.g., a secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network) or may not (e.g., one or more nodes that are not part of the secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network) be able to decrypt and/or observe the plurality of contents of the broadcasted one or more transactions in encrypted form.  Accordingly, applicant’s disclosure fails to support claim 47 as drafted. 

	Claim 51 recites, in part, “wherein the execution of the server-side functionality in response to the client-side functionality with contract functionality arguments results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical.”  Examiner has reviewed applicant’s disclosure and is unable to find support for this limitation.  Applicant’s disclosure never recites the term “identical,” and Examiner in unable to find any explicit details in the disclosure that describe the similarity of particular nodes.  Since the terms used in the disclosure are inconsistent with those used in the claims, it is difficult, if not impossible, to determine what language in the disclosure, if any, corresponds to the language recited in claim 51.  As best understood, identical nodes are, or at least could be, nodes that have the same state.  
	Assuming this understanding is correct, claim 51 still appears to contradict what is described in the specification.  For example, the disclosure describes the triggering of “client-side” functionality on a single node and the triggering of “server-side” logic on every node in the decentralized computer network, thereby resulting in the states of every node in the network being changed so that they “agree.”  Specification [0040]; [0043].  However, in the claimed invention, the “server-side functionality” is only triggered/executed at the first node of the plurality of nodes in the decentralized network.  Similarly, the “additional server-side functionality” is only triggered/executed at a subset of the one or more other nodes of the plurality of nodes on the decentralized network.  Accordingly, applicant is not claiming an embodiment where every node in the decentralized network executes the server-side functionality/logic, and the disclosure fails to describe an embodiment where server-side functionality/logic executed on a single node, and/or a subset of nodes, would result in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical (e.g., result in these nodes having identical states). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 51 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 51 recites, in part, “wherein the execution of the server-side functionality in response to the client-side functionality with contract functionality arguments results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical.”  This limitation is unclear because it is unknown what it means for the first node, the one or more other nodes, and the subset of the one or more other nodes to be identical.  For example, it is unclear if executing the server-side functionality programs, or reprograms, all of the nodes so that their programming is identical, or if executing the server-side functionality ensures that the contents stored on each node is identical, or if executing the server-side functionality ensures that these nodes agree on the particular state of an event, a combination of these, or something else altogether.  Applicant’s disclosure never recites the term “identical,” and Examiner in unable to find any explicit details in the disclosure that describe the similarity of particular nodes.  Since the terms used in the disclosure are inconsistent with those used in the claim, it is difficult, if not impossible, to determine what language in the disclosure, if any, corresponds to the language recited in claim 51 and/or the scope of the scope of the claim itself.  As best understood, being “identical” pertains to a state recorded at the nodes.  For example, paragraph [0040] of the specification indicates that once all the nodes on the network execute server side logic that they will agree that a particular event has occurred (e.g., that a dividend has been paid) and that this event will be recorded on each node.  Accordingly, in order to further prosecution, Examiner has interpreted the first node, the one or more other nodes, and the subset of the one or more other nodes as being identical when they locally record the same information.  Further clarification is required.

	Claim 51 is further rejected under 35 U.S.C. 112(b) because it recites the limitation “the client-side functionality” as in “wherein the execution of the server-side functionality in response to the client-side functionality with contract functionality arguments results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical.”  The lack of antecedent basis also makes the claim unclear because independent claim 27 does not execute client-side functionality.  It is unclear if claim 51 should recite “a client-side functionality” or if claim 51 should be dependent upon claim 34 which does recite “a client-side functionality.”  In order to further prosecution, Examiner has interpreted “the client-side functionality” as being “a client-side functionality.”
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 27-28, 34, 36, 48 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano et al. (US 2017/0300627 A1) (“Giordano”).Regarding Claim 27:  Giordano discloses a computer-implemented method for implementing a smart contract module on a decentralized network, the decentralized network configured to enable peer-to-peer connection amongst a plurality of nodes on the decentralized network, the computer- implemented method comprising:
triggering, at a first node of the plurality of nodes on the decentralized network, execution of a server-side functionality with contract functionality arguments based on server-side contract logic within the smart contract module (See at least Giordano [0004]; [0020]; [0048]; [0052-0053]; [0089].  Where execution of a server-side functionality (i.e. executing a smart contract) with contract functionality arguments (i.e. with values of any parameters, e.g., parameters in the call request) is triggered (e.g., by calling the smart contract), at a first node of the plurality of nodes (e.g., at computer 102, and/or at the other network nodes) on the decentralized network, based on server-side contract logic (i.e. based on program modules that include executable code) within the smart contract module (i.e. within the smart contract).);
in response to executing the server-side functionality, at the first node of the plurality of nodes on the decentralized network, constructing/defining one or more transactions as electronic messages comprising commands that trigger additional server-side functionality with contract functionality arguments based on server-side contract logic within the smart contract module (See at least Giordano [0043-0044]; [0051]; [0053]; [0089].  Where in response to executing the server-side functionality (i.e. in response to the executing of a smart contract (e.g., the first smart contract)), at the first node of the plurality of nodes (e.g., at the computer 102, and/or at the other network nodes) on the decentralized network, constructing/defining (i.e. the constructing/defining of a call message is implicit since a call message would need to constructed/defined before it could be sent) one or more transactions (i.e. call message(s)) as electronic messages comprising commands that trigger additional server-side functionality (i.e. that trigger execution of a smart contract (e.g., trigger the rights manager/second smart contract)) with contract functionality arguments based on server-side contract logic within the smart contract module.);
broadcasting, to one or more other nodes of the plurality of nodes on the decentralized network, the constructed/defined one or more transactions that include an identifier for the server-side functionality (See at least Giordano [0043-0044]; [0051-0053]; [0089].  Where the constructed/defined one or more transactions (i.e. call message(s), e.g., the call message sent to the rights manager/second smart contract) that include an identifier (i.e. that includes an identifier of a user, e.g., an identifier of a user that called the user’s/patient’s/first smart contract) for the server-side functionality is/are broadcasted to one or more other nodes of the plurality of nodes on the decentralized network (e.g., to all the nodes in the network) on the decentralized network.); and
triggering, at the one or more other nodes of the plurality of nodes on the decentralized network, execution of the additional server-side functionality in response to the broadcasted one or more transactions based on the identifier for the server-side functionality (See at least Giordano [0043-0044]; [0050-0053]; [0070]; [0089].  Where execution of the additional server-side functionality (i.e. execution of a smart contract (e.g., execution of the rights manager/second smart contract to check that a particular user is authorized)) in response to the broadcasted one or more transactions (i.e. in response to the call message(s)) based on the identifier for the server-side functionality (i.e. based on the identifier of the user, e.g., the identifier of the user that called the user’s/patient’s/first smart contract)) is triggered, at the one or more other nodes of the plurality of nodes on the decentralized network (i.e. other network nodes).), 
wherein each of the nodes on the decentralized network comprises one or more computer systems having one or more processors and one or more electronic storage medium (See at least Giordano [0025]; [0040]; [0091-0097].).
	Giordano does not explicitly disclose where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a subset of the one or more other nodes of the plurality of nodes on the decentralized network.”  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].  However, Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Giordano [0050].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a subset of the one or more other nodes of the plurality of nodes on the decentralized network”, as taught/suggested by Giordano, because only a subset of the one or more nodes may have the proper permissions to execute the contract (i.e. server-side functionality) (Giordano [0050]).

Regarding Claim 28:  Giordano discloses the computer-implemented method of Claim 27.  Giordano does not explicitly disclose wherein the one or more other nodes comprises all of the plurality of nodes.  However, Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include wherein the one or more other nodes comprises all of the plurality of nodes, as taught/suggested by Giordano, in order to cause each respective node in the computing network that maintains a copy of the electronic ledger to separately execute the called contract and to update the ledger based on any transactions that result from the calling and execution of the contract (Giordano [0053]).

Regarding Claim 34:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the execution of the server-side functionality is triggered in response to executing a client-side functionality with contract functionality arguments based on client-side contract logic within the smart contract module (See at least Giordano [0048]; [0052-0053]; [0055-0056]; [0089]; Fig. 8.  Where the execution of the server-side functionality (i.e. the executing of the smart contract) is triggered in response to executing a client-side functionality (i.e. executing a command, e.g., a command from a first user/doctor) with contract functionality arguments based on client-side contract logic within the smart contract module (i.e. indicated by the fact that only certain users are allowed to issue a command to a smart contract).).

Regarding Claim 36:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the execution of the additional server-side functionality triggers generation of one or more side effects on each node of the one or more other nodes (See at least Giordano [0043-0044]; [0053]; [0079-0080]; [0089]; Fig. 4; Fig. 5; Fig. 8.  Where the execution of the additional server-side functionality (i.e. execution of a smart contract (e.g., execution of the rights manager/second smart contract)) triggers generation of one or more side effects on each node of the one or more other nodes (e.g., triggers a new medical record being assigned to a patient, and/or triggers the ability for a third party (e.g., a first user/doctor) to access a medical record).).
	Giordano does not explicitly disclose where the triggered generation of one or more side effects is “on each node of the subset of the one or more other nodes.”  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].  However, Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Giordano [0050].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include  wherein the execution of the additional server-side functionality triggers generation of one or more side effects “on each node of the subset of the one or more other nodes”, as taught/suggested by Giordano, because only a subset of the one or more nodes may have the proper permissions to execute the contract (i.e. server-side functionality) (Giordano [0050]).
Examiner Note:  The portion of the limitation which recites “wherein the execution of the additional server-side functionality triggers generation of one or more side effects on each node of the subset of the one or more other nodes” is merely a recited intended use/result of why the additional server-side functionality is triggered.  Applicant is not positively reciting a step of “executing the additional server-side functionality” and/or “triggering generation of one or more side effects […]” and/or “generating one or more side effects […].”  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 48:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the transaction is observable by all nodes within the decentralized network  (See at least Giordano [0043-0044]; [0053].  Where the transaction (i.e. call message/transaction) is observable by all nodes within the decentralized network (i.e. each node in the network).).
Examiner Note:  The phrase “wherein the transaction is observable by all nodes within the decentralized network” is non-functional descriptive material as it only describes, at least in part, who may, or may not, observe the broadcasted transaction, however the fact that the one or more transactions are observable to a particular group of nodes (e.g., all nodes) fails to affect how any of the positively recited steps are performed.  For example, applicant fails to recite any particular manner the transaction(s) is/are constructed in order to have the messages be observable to a particular group of nodes.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 51:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the execution of the server-side functionality in response to the client-side functionality with contract functionality arguments results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical (See at least Giordano [0053]; [0060-0061]; [0089].  Where the execution of the server-side functionality (i.e. as a result of executing the first and second smart contracts) in response to the client-side functionality with contract functionality arguments (i.e. in response to executing a command, e.g., a command from a first user/doctor) results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical (i.e. results in each node in the computing network changing the state of a user account to include the same new medical record).).
Examiner Note:  The portion of the limitation which recites “wherein the execution of the server-side functionality in response to the client-side functionality with contract functionality arguments results in the first node, the one or more other nodes, and the subset of the one or more other nodes being identical” is merely a recited intended use/result of why the server-side functionality is triggered/executed.  Applicant is not positively reciting a step of “executing the server-side functionality”, nor do the claims positively recite a particular manner of executing the server-side functionality so that the first node, the one or more other nodes, and the subset of the one or more other nodes become identical.  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 52:  Giordano discloses the computer-implemented method of Claim 27.  Giordano further discloses wherein the server-side functionality is configured to provide write access to a corresponding storage associated the plurality of nodes (See at least Giordano [0043-0044]; [0079-0080]; Fig. 4.  Where the server-side functionality (i.e. the executing of the smart contract (e.g., the first smart contract)) is configured to provide write access to a corresponding storage associated the plurality of nodes (i.e. is configured to provide the ability to store a set of medical records to the patient’s medical profile).).
Examiner Note:  The portion of the limitation which recites “wherein the server-side functionality is configured to provide write access to a corresponding storage associated the plurality of nodes” is merely a recited intended use/result of why the server-side functionality is triggered.  Applicant is not positively reciting a step of “executing the server-side functionality” and/or “providing write access to a corresponding storage […].”  Accordingly, this portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	Examiner has provided prior art, where available, for these intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

	Claims 47 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano, as applied above, and further in view of Seger, II et al. (US 9,397,985 B1) (“Seger”).Regarding Claim 47:  Giordano discloses the computer-implemented method of Claim 27.  Giordano indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Giordano [0050].  However, Giordano does not explicitly disclose, but Seger teaches:
wherein a plurality of contents of one or more transactions are broadcasted to the nodes in encrypted form (See at least Seger Col. 1 lines 29-35; Col. 14 lines 37-61; Fig. 3.  Where a plurality of contents of one or more transactions (i.e. second information of a second transaction) are broadcasted (i.e. provided) to the nodes (i.e. to the ledger 302) in encrypted form (i.e. encrypted second information).), 
wherein the plurality of contents of one or more broadcasted transactions in encrypted form are decryptable and observable by a secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network, wherein the secondary subset of the one or more other nodes comprises the subset of the one or more other nodes (See at least Seger Col. 1 lines 29-35; Col. 2 lines 51-62; Col. 14 lines 37-61; Fig. 3.  Where the plurality of contents of one or more broadcasted transactions in encrypted form (i.e. the encrypted second information of the second transaction) are decryptable and observable by a secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network (i.e. are decryptable and observable to the intended recipients with the corresponding private keys), wherein the secondary subset of the one or more other nodes comprises the subset of the one or more other nodes.), and
wherein the plurality of contents of the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network (See at least Seger Col. 1 lines 29-35; Col. 2 lines 51-62; Col. 14 lines 37-61; Fig. 3.  Where the plurality of contents of the broadcasted one or more transactions in encrypted form (i.e. the encrypted second information of the second transaction) are not decryptable or observable by one or more nodes that are not part of the secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network (i.e. are not decryptable or observable to recipients that do not have the corresponding private keys (i.e. unintended recipients)).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of ensuring that a particular node has rights to perform certain operations, to include the teachings of Seger, in order to facilitate secure private communication between multiple parties via information transactions provided and retrieved from a distributed ledger (Seger Col. 1 lines 38-42).
Examiner Note:  The phrases “wherein a plurality of contents of one or more transactions are broadcasted to the nodes in encrypted form”, “wherein the plurality of contents of one or more broadcasted transactions in encrypted form are decryptable and observable by a secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network, wherein the secondary subset of the one or more other nodes comprises the subset of the one or more other nodes” and “wherein the plurality of contents of the broadcasted one or more transactions in encrypted form are not decryptable or observable by one or more nodes that are not part of the secondary subset of the one or more other nodes of the plurality of nodes on the decentralized network” are non-functional descriptive material as they only describe, at least in part, the format of the contents in the one or more transactions, and/or who/what can decrypt and/or observe the broadcasted one or more transactions in encrypted form, however the fact that the contents of the transactions are in a particular format or the fact that certain users/devices can or cannot decrypt and/observe the transactions fails to affect how any of the positively recited steps are performed.  For example, applicant is not positively reciting a step where the one or more transactions are encrypted with a particular key or group of keys that allow only certain users/devices to access the transactions.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 49:  Giordano discloses the computer-implemented method of Claim 27.  Giordano describes the use of permissions so that only certain operations associated with smart contracts can be performed by particular nodes and/or users.  Giordano [0050].  However, Giordano does not explicitly disclose wherein the transaction is observable by at least one but not all nodes within the decentralized network.	Seger, on the other hand, teaches wherein the transaction is observable by at least one but not all nodes within the decentralized network (See at least Seger Col. 1 lines 29-35; Col. 2 lines 51-62; Col. 14 lines 37-61; Fig. 3.  Where the transaction (i.e. the second transaction which contains encrypted second information) is observable by at least one but not all nodes within the decentralized network (i.e. is observable to the intended recipients with the corresponding private keys but not to recipients without the corresponding private keys).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of ensuring that a particular node has rights to perform certain operations, to include the teachings of Seger, in order to facilitate secure private communication between multiple parties via information transactions provided and retrieved from a distributed ledger (Seger Col. 1 lines 38-42).
Examiner Note:  The phrase “wherein the transaction is observable by at least one but not all nodes within the decentralized network” is non-functional descriptive material as it only describes, at least in part, who may, or may not, observe the broadcasted transaction, however the fact that the one or more transactions are observable to a particular group of nodes (e.g., at least one but not all nodes) fails to affect how any of the positively recited steps are performed.  For example, applicant fails to recite any particular manner the transaction(s) is/are constructed in order to have the messages be observable to a particular group of nodes.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 50:  Giordano discloses the computer-implemented method of Claim 27.  Giordano describes the use of permissions so that only certain operations associated with smart contracts can be performed by particular nodes and/or users.  Giordano [0050].  Giordano also discloses that records can be encrypted so that only authorized users possessing a valid decryption key can access the original record and recognize its actual content in plaintext.  Giordano [0059]; [0078].  However, Giordano does not explicitly disclose wherein a plurality of contents of one of more transactions are encrypted.
	Seger, on the other hand, teaches wherein a plurality of contents of one of more transactions are encrypted (See at least Seger Col. 1 lines 29-35; Col. 14 lines 37-61; Fig. 3.  Where a plurality of contents of one or more transactions (i.e. second information of a second transaction) are encrypted (e.g., as encrypted second information in the second transaction).).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of encrypting records so that only authorized users can access the plaintext content, to include the teachings of Seger, in order to facilitate secure private communication between multiple parties via information transactions provided and retrieved from a distributed ledger (Seger Col. 1 lines 38-42).
Examiner Note:  The phrase “wherein a plurality of contents of one of more transactions are encrypted” is non-functional descriptive material as it only describes, at least in part, the format of the contents of the one or more transactions, however the fact that the contents may be encrypted fails to affect how any of the positively recited steps are performed.  Examiner notes that applicant is not positively reciting a step where information in one or more transactions is encrypted.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Response to Arguments
Specification Objection
	The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  Applicant’s amendments have addressed the previously cited issue, accordingly the objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 29-33 and 35 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant has canceled these claims rendering the prior rejections moot. 
Claim Rejections – 35 U.S.C. § 103	Applicant argues that Giordano fails to teach or disclose at least, "broadcasting, to one or more other nodes of the plurality of nodes on the decentralized network, the constructed/defined one or more transactions that include an identifier for the server-side functionality; and triggering, at a subset of the one or more other of the plurality of nodes on the decentralized network, execution of the additional server-side functionality in response to the broadcasted one or more transactions based on the identifier for the server-side functionality", as recited by amended claim 27.  Amendment, pp. 5-6.  Examiner respectfully disagrees.  Giordano discloses where the constructed/defined one or more transactions (i.e. call message(s), e.g., the call message sent to the rights manager/second smart contract) that include an identifier (i.e. that includes an identifier of a user, e.g., an identifier of a user that called the user’s/patient’s/first smart contract) for the server-side functionality is/are broadcasted to one or more other nodes of the plurality of nodes on the decentralized network (e.g., to all the nodes in the network) on the decentralized network.  Giordano [0043-0044]; [0051-0053]; [0089].  Giordano further discloses where execution of the additional server-side functionality (i.e. execution of a smart contract (e.g., execution of the rights manager/second smart contract to check that a particular user is authorized)) in response to the broadcasted one or more transactions (i.e. in response to the call message(s)) based on the identifier for the server-side functionality (i.e. based on the identifier of the user, e.g., the identifier of the user that called the user’s/patient’s/first smart contract)) is triggered, at the one or more other nodes of the plurality of nodes on the decentralized network (i.e. other network nodes).  Giordano [0043-0044]; [0050-0053]; [0070]; [0089].  	Examiner acknowledges that Giordano does not explicitly disclose where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a subset of the one or more other nodes of the plurality of nodes on the decentralized network.”  However, Giordano teaches that because smart contracts are stored in the distributed ledger, and copies of the ledger may be maintained at any node on the network, any node may be capable of calling and executing any smart contract.  Giordano [0050].  Giordano indicates that calls may be broadcast to all nodes in the network, and both the computer and other network nodes may separately execute the smart contracts.  Giordano [0043-0044]; [0053].  However, Giordano also indicates that smart contracts may be permissioned such that certain operations in a given smart contract are performed only if it is verified that the caller of the contract ( e.g., a particular node or user) has rights to execute that smart contract.  Giordano [0050].	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giordano’s method of calling and executing smart contracts to include where triggering execution of the additional server-side functionality in response to the broadcasted one or more transactions is “at a subset of the one or more other nodes of the plurality of nodes on the decentralized network”, as taught/suggested by Giordano, because only a subset of the one or more nodes may have the proper permissions to execute the contract (i.e. server-side functionality) (Giordano [0050]).
	Applicant’s remarks also appear to suggest that the purpose of the identifier in the one or more transactions is to control which nodes execute the server-side functionality (e.g., the additional server-side functionality).  Amendment, p. 6 lines 9-17.  Examiner respectfully disagrees with this interpretation.  While the disclosure describes that a broadcasted transaction can include an identifier, the disclosure fails to indicate what purpose, if any, the indicator has.  See e.g., [0004]; [0008]; [0044]; [0086-0087].  Examiner acknowledges that paragraph [0044] of the specification, which was cited in applicant’s remarks, indicates that a transaction can include an identifier and that broadcasted transactions can be executed on some or all nodes, however the specification fails to tie these two concepts together.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection seen above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Androulaki et al. (US 2017/0155515 A1) discloses a system, method, and computer program product described that provides privacy-preserving transaction validation mechanisms for smart contracts that are included in a ledger.  The smart contract creator may provide permission only to a subset of users to invoke a function, if included in the corresponding functions access control list (ACL), and/or with specific roles, without revealing the identity of the users or linking this activity invocation with other transactions of the same user.  Androulaki [0035-0036].
Wright et al. (US 2019/0052458 A1) discloses a method of performing an online transaction between a first node and a second node, wherein the method comprises: determining a symmetric-key based on the common secret determined according to the method according to the above described method; encrypting a first transaction message, with the symmetric-key, to an encrypted first transaction message; sending, over a communications network, the encrypted first transaction message from the first node (C) to the second node (S); receiving, over a communications network, an encrypted second transaction message from the second node (S); and decrypting the encrypted second transaction message, with the symmetric-key, to a second transaction message.  Wright [0031].
Chapman et al. (US 2018-0225660 A1) discloses where a network node may trigger one or more subsequent events based on one or more outputs. In some instances, the network node may trigger more smart contract executed events or transactions such as creation of cash obligation tokens. In other instances, the network node may trigger API driven events.  Chapman [0072].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 25, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685